DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 13 January 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 10-11, 16, 25, and 28 have been amended.
Claims 2 and 17 are cancelled.
Claims 3, 5-9, 12-15, 18-24, and 26-27 are original / previously presented.
Claims 29-30 are new.
Claims 1, 3-16, and 18-30 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claim 16, the Applicant has successfully amended and/or cancelled the claims, and accordingly the objection is rescinded. However, note that amendments have prompted a new objection to claim 16.
Regarding the previous 35 USC 112(b) rejection of claims 16-24 regarding ‘The computerized airline departure control system’, and claim 28 regarding ‘the stored database’, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.  
Regarding the Applicant’s arguments filed regarding the previous 35 USC 112(b) rejection of claims 16, 18-24 regarding the ‘detector’ have been considered but they are not persuasive.
Applicant argues that the “Applicant respectfully disagrees that the term detector invokes 35 USC 112(f)” (Remarks pg. 11).  Examiner disagrees. While the claim does not explicitly state ‘means’, the claim uses a generic placeholder (detector) that is coupled with functional language (for detecting non-availability of the central departure control system, and, on detection causing the local departure control system to assume responsibility for the flight…) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Note that the claim only states that the detector is arranged at
Applicant argues “that the term detector is not indefinite… With respect to the term ‘detector’ the specification at paragraph [0040] discusses the following”, reproducing paragraph [0040], and “Additionally, paragraph [0020] of the specification discusses that the ‘detector arranged at the local departure control systems for detecting the non-availability of the central departure control system’.  Applicant respectfully submits that one skilled in the art would understand [that] the bounds of the term ‘detector’ as recited in claim 16 when read in light of the specification.  Specifically, one skilled in the art would understand that the detector can detect ‘the non-availability of the central departure control system’.  Thus, the term ‘detector’ is definite” (Remarks pg. 11-12).  Examiner disagrees.  The issue is that the term ‘detector’ invokes 112(f), and therefore it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the specification does not outline any structure for performing the claimed function of ‘detecting non-availability of the central departure control system’.  Specification ¶[0020] only states that the detector is arranged at the local departure control system specifying the location of the detector, not the actual structure of the detector.  Specification ¶[0040] states that the detection may be automated, but does not state what is performing the automated detection; and also states that the detection may be manually performed by an operator of the local DCS.  Hence, the specification does not show the structure of the detector as invoked by 112(f), and as such fails to define the structure and equivalents thereof to perform the claimed function and the claim is rejected as indefinite.  This argument is not persuasive.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1, 3-16, 18-28 have been considered but they are not persuasive.
Applicant argues claim 1 now presents a technical solution to a technical problem with the limitation “on recognition of non-availability of communications with the central departure control system, the local departure control system assuming responsibility for the flight by handling check-ins occurring after assuming responsibility” (Remarks pg. 13).  Examiner disagrees. First, note that this limitation is high-level and the recognition, assuming responsibility, and handling check-ins represent organizing human activities (managing personal behavior or relationships or interactions between people, following rules or instructions; mitigating risk; commercial interactions), and the recognition represents a mental process (observation), merely applied by computers. The computers (departure control systems) here 
Applicant argues the claims are eligible because “The local departure control system in the claims solves the technical problem of verifying the passengers are authorized for boarding in the computerized airline departure control system when communications with the central departure control system are unavailable by: (1) receiving a passenger data message formed to include check-in information necessary to validate the passenger to which it relates for boarding the flight for which they are checked in via a boarding pass of the passenger; (2) storing the passenger data message; (3) recognizing non-availability of communications with the central departure control system; and (4) assuming responsibility for the flight by handling check-ins after assuming responsibility.  Without the technical solution disclosed in the claims, the local departure control system may be unable to validate boarding passes of passengers when communications with the central departure control system are unavailable” (Remarks pg. 13-14).  Examiner disagrees. As claimed, the combination of these limitations does not solve a technological / technical problem through a technical solution.  First, the claims as a whole represent implementing business / entrepreneurial processes (e.g. checking in passengers, validating boarding passes, distributing passenger boarding information to parties that may assume responsibility of flight activities, recognizing responsible parties for flight activities) with high-level extra-solution data gathering / data transmission / data storage activities and implementation with general computers without outlining particular, technical steps.  For example, argued item (1) receiving a passenger data message formed to include check-in information necessary to validate the passenger to which it relates for boarding the flight for which they are checked in via a boarding pass of the passenger represents extra-solution data gathering / data transmission.  There are no technical steps regarding the receiving.  Next, argued item 
Applicant argues that claims 29 and 30 are eligible because “claims 29 and 30 are newly added and recite a technical solution to providing between the check-in equipment and the departure control system when the centralized departure control system becomes unavailable” and “Further, claims 29 and 30 set forth additional details to solve the technical problem of how to provide secure boarding control using a computerized airline departure control system when a centralized departure control system becomes unavailable during a boarding process.  Specifically, claim 29 sets forth that the check-in equipment is reconfigured to communicate with the local departure control system instead of the central departure control system.  If the check-in equipment continued to send check-in communication to or wait for check-in communications from an unavailable central departure control system, the check-in process 
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1, 3-16, 18-28 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  However, please note the following:
Applicant argues “McElhannon fails to show or suggest ‘forming a passenger data message’ that comprises ‘information necessary to validate the passenger to which it relates for boarding the flight for which they are checking-in” (Remarks pg. 17).  Examiner disagrees. McElhannon ¶[0030-32], ¶[0051] 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 7 June 2019 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detector in claims 16, 18-24, 30; check-in equipment in claims 29-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 10, 16, 25, 28 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 and 10:
Claims 1 and 10 each include the limitation “wherein validating the passenger comprises validating a boarding pass of the passenger against information stored at an available departure control system”, however it is unclear why this is a wherein limitation because there is no previous method step of ‘validating the passenger’, which also makes it unclear whether the invention is performing the validating limitation.  For clarity, the Office recommends rewording this limitation to remove the ‘wherein’ 
Claim 16:
Claim 16 includes the limitation “wherein validating the passenger comprises validating a boarding pass of the passenger against information stored at an available departure control system”, however it is unclear why this is a wherein limitation because there is no previous recitation of ‘validating the passenger’, which also makes it unclear whether the invention is configured to perform the validating limitation.  For clarity, the Office recommends rewording this limitation as a configured feature of the system element that is performing the validating.
Claim 25:
Claim 25 includes the limitation “wherein the shipboard departure control system is configured to send the passenger data message for each passenger checked in checked in while communications with the central departure control system are unavailable, from the local departure control system…” in which the words ‘checked in’ are repeated.  The Office recommends removing the duplicate terms.
Claim 28:
Claim 28 includes the limitation “wherein validating the passenger comprises validating a boarding pass of the passenger”, however it is unclear why this is a wherein limitation because there is no previous method step of ‘validating the passenger’, which also makes it unclear whether the invention is performing the validating limitation.  For clarity, the Office recommends rewording this limitation to remove the ‘wherein’ portion and phrase it as an active method step, and also make it clear what (or who) is performing the validating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-24, 30:
The claim 16 limitation “detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See ¶[0020] in the Applicant’s specification which includes the only recitation of the detector which only describes its function without its structure, only indicating that it is at the local departure control system, i.e. its location. See ¶[0040] in the Applicant’s specification which states detection may be automated however it does not detail any structure that is performing automated detecting; and also ¶[0040] states that detection may be performed manually by an operator, which does not denote structure. Therefore, claim 16 and its dependent claims 18-24 and 30 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-16, and 18-30:

Claims 1, 3-16, and 18-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1, 3-15, 28-29 recite a method; and claims 16, 18-27, 30 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1, 3-16, 18-30 recite an abstract idea. 
Independent claims 1 and 10 recite: controlling departure of the flight, forming from the check-in information a passenger data message, each passenger message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in, wherein validating the passenger comprises validating a boarding pass of the passenger against passenger information, and on recognition of non-availability of communications with the central [entity] the local [entity] assuming responsibility for the flight by handling check-ins occurring after assuming responsibility. 
Independent claim 11 recites: checking-in passengers, controlling departure of the flight, forming a passenger data message for the each of the passengers at the local [entity] based on the check-in 
Independent claim 16 recites: controlling departure of flights from a plurality of airports, each local [entity] controlling departure of flights from an individual airport, forming a passenger data message, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in, wherein validating the passenger comprises validating a boarding pass of the passenger against passenger information; locally detecting the non-availability of the central [entity], and, on detection, causing the local [entity] to assume responsibility for the flight by checking-in unchecked-in passengers to the local [entity] after assuming responsibility. 
Independent claim 25 recites: checking-in passengers, issuing boarding passes, controlling departure of the flight; forming a passenger data message for the each of the passengers at the local [entity], each passenger data message comprising information necessary for the passenger to which it relates to validate a boarding pass to board the flight for which they are checking in.
Independent claim 28 recites: controlling departure of the flight, forming from the check-in information a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in, wherein validating the passenger comprises validating a boarding pass of the passenger; assuming responsibility for validation of a passenger boarding pass to which the passenger data message relates in response to non-availability of communications with the central [entity].
The claim(s) as a whole recite methods of organizing human activities and/or mental processes. First, the limitations of claims 1 and 10 including the central departure control system being responsible for controlling departure of the flight; forming from the check-in information a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in; wherein validating the passenger comprises validating a boarding pass of the passenger against passenger information; and on recognition of non-availability of communications with the central departure control system, the assuming responsibility for the flight by handling check-ins occurring after assuming responsibility; the limitations of claim 11 including the local departure control system checking-in passengers on the basis of the received check-in information, the central departure control system being responsible for controlling departure of the flight; forming a passenger data message for the each of the passengers at the local departure control system based on the check-in information, each passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checking-in; validating a boarding pass of at least one passenger based on the passenger data message while communications with the central departure control system are unavailable; the limitations of claim 16 including a central departure control system for controlling departure of flights from a plurality of airports, and a plurality of local departure systems, each local departure control system for controlling departure of flights from an individual airport, the central departure control system being responsible for controlling departure of the flight; wherein the central departure control system forms a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in, wherein validating the passenger comprises validating a boarding pass of the passenger against passenger information; and a detector arranged at the local departure control systems for detecting non-availability of the central departure control system, and, on detection, causing the local departure control system to assume responsibility for the flight by checking-in unchecked-in passengers to the local departure control system after assuming responsibility; the limitations of claim 25 including the shipboard local departure control system checking-in passengers on the basis of the received check-in information and issuing boarding passes, the central departure control system being responsible for controlling departure of the flight; wherein the shipboard local departure control system is configured to form a passenger data message for the each of the passengers, each passenger data message comprising information necessary for the passenger to which it relates to validate a boarding pass to board the flight for which they are checking in; the limitations of claim 28 including the central departure control system being responsible for controlling departure of the flight; forming from the check-in information a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger validating a boarding pass of the passenger;  the local departure control system to assume responsibility for validation of a passenger boarding pass to which the passenger data message relates in response to non-availability of communications with the central departure control system are methods of organizing human activities.  For instance, each of claims 1, 10, 11, 16, 25, and 28 represent people / parties controlling responsibilities associated with departure of flights. In addition, claims 1, 10, 16, 28 also represent people completing a check in processes for a passenger preparing passenger validation information for boarding, and determining whether a local vs. remote party will assume responsibility for flights / check-in / validating based on rules; claim 11 also represents people checking in a passenger for a flight, completing check-in processes for the passenger preparing passenger validation information for boarding, and validating a boarding pass based on rules; claim 25 also represents people checking in a passenger for a flight, issuing a boarding pass, and completing check-in processes for the passenger preparing passenger validation information for boarding. Other than reciting generic / general computers, and general computer components, such as central departure control system, local departure control system / shipboard local departure control system / local database, and detector nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices, mitigating risk; commercial interactions; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of claim 1, 10 including validating a boarding pass of the passenger against passenger information; on recognition of non-availability of communications with the central departure control system; the limitation of claim 11 including validating a boarding pass of at least one passenger based on the passenger data message while communications with the central departure control system are unavailable; the limitations of claim 16 including validating a boarding pass of the passenger against passenger information; a detector arranged at the local departure control systems for detecting the non-availability of the central departure control system; the limitation of claim 28 including validating a boarding pass of the passenger as drafted are a processes that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a detector (claim 16), nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer language, recognition / detecting in the context of this claim encompasses a person manually observing and judging whether communications are available or not; and validation in the context of this claim encompasses a person manually evaluating and judging a boarding pass based on data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. claims 1 and 28: central departure control system, local departure control system, communications interface; claim 10: central departure control system, local databases; claims 11 and 25: central departure control system, shipboard local departure control system, communications interface; claim 16: central departure control system, plurality of local departure control systems, detector) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 10, 11, 16, 25, and 28 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. central departure control system, local departure control system / shipboard local departure control system / local database, detector) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on generic / general purpose computers is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
shipboard local departure control system / at least one local departure system arranged on-board a ship (claims 11 and 25) does no more than generally link the use of the judicial exception to a particular technological environment / field of use (i.e. ships), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Next, the at least one local departure system arranged on board a ship and in intermittent contact with the central departure control system via a communications network is recited at a high level of generality (i.e. as a general means communicating data), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central departure control system, shipboard local departure control system, communications network (generic computers / general computer component) are only being used as a tool in the contact, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding contacting more than using computers as a tool to perform an otherwise manual process (i.e. communicating data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving check in information and its steps of receiving via a communications interface check-in information for a flight from an airport for at least one passenger at the central departure control system; receiving check-in information for a flight from an airport from passengers on the ship via a communications interface at the shipboard local departure control system; wherein the central departure control system includes a communications interface and is arranged to receive check-in information for a flight from an airport for at least one passenger via a communications network; wherein the shipboard local departure control system is arranged to receive via a communications interface check-in information for a flight from an airport from passengers on the ship are recited at a high level of generality (i.e. as a general means of gathering check-in data for subsequent forming), and amounts to mere data gathering / transmitting data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central departure control receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (i.e. obtaining data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of sending and its steps of sending the passenger data message from the central departure control system to the respective local departure control system for the flight; sending the passenger data message from the central departure control system to the respective local database for the flight; wherein the central departure control system sends the passenger data message via a communications network to the respective local departure control system for the flight; sending the passenger data message for each passenger checked in while communications with the central departure control system are unavailable via a communications network from the local departure control system to the central departure control system for the flight when the shipboard departure control system is able to communicate with the central control system; wherein the shipboard departure control system is configured to send the passenger data message for each passenger checked in checked in while communications with the central departure control system are unavailable from the local departure control system to the central departure control system for the flight via a communications network when the shipboard local departure control system is able to communicate with the central control system are recited at a high level of generality (i.e. as a general means of transmitting check-in data, as a general means of transmitting passenger data messages), and amounts to mere transmitting / outputting data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central departure control system and local departure control system / shipboard local departure control system, communications network (generic computers / general computer component) are only being used as a tool in the sending, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding sending more than using computers as a tool to perform an otherwise manual process (i.e. 
Next, the additional element of storing and its steps of passenger information stored at an available departure control system; storing the passenger data message at the local departure control system; storing the passenger data message at the local database; the local departure control systems each comprising… a store for storing the received passenger data messages; storing the passenger data message in a secure database at the local departure control system; providing access to the passenger data message stored in the secure database; storing the passenger data messages at the central departure control system; wherein the central departure system includes a store and is configured to receive and store the passenger data messages are recited at a high level of generality (i.e. as a general means of recording the formed passenger data message, a general means of storing passenger information), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central departure control system, available departure control system, local departure control system / local database, store / secure database (general computers, general computer components) are only being used as a tool in the storing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process (i.e. storing data).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving passenger data messages and its steps of receiving and storing the passenger data messages at the central departure control system; wherein the central departure system… is configured to receive and store the passenger data messages sent from the shipboard local departure control system at the central departure control system; local departure control systems each comprising a communications interface and a store for storing the received passenger data messages are recited at a high level of generality (i.e. as a general means of receiving the formed passenger data messages), and amounts to mere receiving / transmitting data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (i.e. communicating data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of providing access (claim 28) and its step of providing access to the passenger data message stored in the secure database to systems connected to the local airport network for the local departure control system to assume responsibility is recited at a high level of generality (i.e. as a general means of retrieving the formed passenger data message), and amount to mere electronic record keeping / retrieving data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the systems, secure database, local airport network (general computers, general computer components) are only being used as a tool in the access, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding providing access more than using computers as a tool to perform an otherwise manual process (i.e. retrieving data).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (central departure control system, local departure control system / shipboard local departure control system / local database, detector, communications interface, store, secure database); adding high-level extra-solution and/or post-solution activities (data gathering, data storage, transmitting data); and generally applying the invention to a technological environment / field of use (networked computers, ships). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a central departure control system, local departure control system / shipboard local departure control system / local database, detector to perform forming / validating / recognition / detecting / assuming responsibility / handling check-ins amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Furthermore, see the background of the Applicant’s specification ¶[0002-7], ¶[0034], ¶[0060] describing the typical nature of central DCS and local DCS, and commercial availability of both central and local DCS, and that the hardware and software components of the central DCS are well known. See ¶[0020] detailing the detector at such a high level that demonstrates that this element is sufficiently well-known that the specification does not need to describe the particulars in order to satisfy 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the shipboard local departure control system / at least one local departure system arranged on-board a ship (claims 11 and 25) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. ships). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h).  Furthermore, see the Applicant’s specification ¶[0050-51] describing the additional element of DCS on modern cruise ships and communications at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a); and ¶[0060] stating that the local DCS embodiments described are commercially available.  Also, the at least one local departure system arranged on board a ship and in intermittent contact with the central departure control system via a communications network is recited at a high level in intermittent contact limitations are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving check in information are recited at a high level of generality (i.e. as a general means of gathering check-in data for subsequent forming), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. central departure control system and local departure control system / shipboard local departure control system, communications network) in these steps merely represents using generic / general purpose computers and computer components as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). See the Applicant’s specification ¶[0060] describing the communications interfaces between the components as well-known.  Hence, these features do not provide an inventive concept / significantly more.
sending are recited at a high level of generality (i.e. as a general means of transmitting check-in data, as a general means of transmitting passenger data messages), and amounts to mere transmitting / outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. central departure control system and local departure control system / shipboard local departure control system, communications network) in these steps merely represents using generic / general purpose computers and computer components as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing are recited at a high level of generality (i.e. as a general means of recording the formed passenger data message), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. central departure control system, available departure control system, local departure control system / local database, secure database) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional Alice), storing and retrieving information in memory (Versata; OIP Techs).Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving passenger data messages are recited at a high level of generality (i.e. as a general means of receiving the formed passenger data messages), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. central departure control system and local departure control system with communications interface) in these steps merely represents using generic / general purpose computers and computer components as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. receiving data, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0060] describing the communications interfaces between the components as well-known.  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the providing access are recited at a high level of generality (i.e. as a general means of retrieving the formed passenger data message), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the systems, secure database, local airport network) in these steps merely represents using a generic / general purpose computer as a Symantec), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs).Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use or technological environment, and using general computer components in extra-solution capacities such as data gathering / transmitting data / data storage. At best, the claims are more directed towards solving a business / entrepreneurial problem (i.e. how to complete passenger check-in processes preparing passenger validation information for boarding and distribute passenger boarding information to parties that may assume responsibility of flight activities) that is tangentially associated with a technology element (e.g. computers, ships), rather than solving a technology based problem with a particular, technical solution.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 10, 11, 16, 25, 28, and further considering the addition of dependent claims 3-9, 12-15, 18-24, 26-30. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 3-6, 12-13, 18-21: These claims include additional elements, claimed at a high level of detail and referring to the extra-solution sending / receiving / storing limitations of the independent claims, and also do not provide a practical application or significantly more. Also, these limitations represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 7-9, 14-15, 22-24, 26-27: These claims merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 29: The limitation reconfiguring check-in equipment to communicate with the local departure control system instead of the central departure control system is further directed to a method of organizing human activities (i.e. managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of check-in equipment is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Also note that at this high level of detail, communicating may also represent the extra-solution activity of transmitting data which is not a practical application or significantly more; and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does 
Dependent claim 30: The limitation of check-in equipment confirmed to automatically reconfigure itself to communicate with the local departure control system instead of the central departure control system in response to receiving a message that the central departure control system is unavailable and the local departure control system has assumed responsibility is further directed to a method of organizing human activities (i.e. managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of check-in equipment is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Furthermore, receiving a message that the central departure control system is unavailable is an additional element, claimed at a high level of detail and represents the extra-solution activity of data gathering / transmitting data which is not a practical application or significantly more; and also represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). Also note that at this high level of detail, communicating may also represent the extra-solution activity of transmitting data which is not a practical application or significantly more; and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 10, 11, 16, 25, 28, and the dependent claims 3-9, 12-15, 18-24, 26-27, 29-30 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1, 3-16, 18-30 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 16, 18-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2011/0231212 A1 to Hurley et al. in view of US patent application publication 2005/0109843 A1 to Dove et al. in view of World Intellectual Property Organization publication WO 2017/037234 A1 to Kabilov et al.
Claim 1:
Hurley, as shown, teaches the following:
A method of operating a computerized airline departure control system, the system comprising a central departure control system and a plurality of local departure systems (Hurley ¶[0006], 
receiving via a communications interface check-in information for a flight from an airport for at least one passenger at the central departure control system (Hurley ¶[0209], ¶[0216] details the remote DCS receiving passenger reservation information and a command to update the passenger as checked in),
the central departure control system being responsible for controlling departure of the flight (Hurley ¶[0216] details the controlling DCS may be a remote DCS);
forming from the check-in information a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in (Hurley Fig 8, ¶[0209-210] details the DCS forming a message that the respective passenger records have been updated as checked-in and seat assignment, which prompts the printing of boarding passes for checked-in passengers, noting that a boarding pass validates the passenger for boarding, i.e. information necessary to validate the passenger to which it relates for boarding),
With respect to the following:
wherein validating the passenger comprises validating a boarding pass of the passenger against passenger information stored at an available departure control system;
Hurley, as shown in ¶[0062], ¶[0209-210], ¶[0216], ¶[0221-222] details passenger information stored at an available departure control system, including records communicated in PNL / ADL messages that include the information required to process the passengers through boarding, but does not explicitly state validating the passenger comprises validating a boarding pass of the passenger against passenger information stored at an available departure control system.  However, Dove teaches this limitation, validating a passenger boarding pass by comparing the passenger boarding pass against information stored at an available airline carrier management computer system that is also used for ticketing, check-in, boarding, and passenger events, i.e. departure control system; and the stored information includes 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger against passenger information stored at an available departure control system as taught by Dove with the teachings of Hurley, with the motivation of “a convenient means of providing up-to-date, detailed information regarding the boarding and disembarking activities of individual carrier events” (Dove ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger against passenger information stored at an available departure control system as taught by Dove in the system of Hurley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
sending the passenger data message from the central departure control system to the respective local departure control system for the flight;
Hurley (in view of Dove), as shown in ¶[0209], ¶[0216] details sending the passenger data message from the DCS (central departure control system, per ¶[0209]) that reflects that the passenger record has been updated as checked in), but does not explicitly state that the central DCS also sends the passenger data message to the respective local departure control system for the flight.  However, Kabilov teaches this limitation, first demonstrating that a DCS may be implemented as a split DCS sharing the responsibility of managing flights between the central DCS and at least one airport (local) DCS or external DCS located remote from the central DCS such as at the airport (Kabilov Fig 1, pg. 25 ¶3, pg. 35 ¶2), and synchronizing the updated data between the central DCS and airport DCS substantially continuously in real time, and only to the airport DCS associated with flight and updates (Kabilov Fig 1, pg. 7 ¶3, pg. 24 ¶2, pg. 35 ¶2-3).
	 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include sending the passenger data message from the central departure control system to the respective KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Kabilov (of Hurley in view of Dove in view of Kabilov) also teaches the following:
storing the passenger data message at the local departure control system (Kabilov pg. 5 ¶1, pg. 7 ¶3 details the airport DCS receiving synchronized data from the central DCS, and data is stored in databases / mass storage); and 
on recognition of non-availability of communications with the central departure control system, the local departure control system assuming responsibility for the flight (Kabilov pg. 7 ¶3, pg. 23 ¶3, pg. 24 ¶4 through pg. 25 ¶1, pg. 35 ¶2 details the central DCS and/or the airport DCS detecting when the operational coupling with the central DCS is broken / unstable / restored; and when broken or unstable then the local airport DCS assumes control of all flight related departure control functions including those otherwise performed by the central DCS operating in autonomous mode and ensure the flight tasks may still proceed, noting there are one-to-one matching functional routines capable of being executed by either the central DCS and airport DCS) by handling check-ins occurring after assuming responsibility (Kabilov pg. 7 ¶3, pg. 23 ¶3 through pg. 24 ¶1 details when unconnected to the central DCS the local DCS assumes functions managing the flight autonomously, including the local DCS handling counter check-in, self check-in and boarding). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include storing the passenger data message at the local departure control system; and on recognition of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1.  Kabilov also teaches the following:
wherein the passenger data message is sent individually from the central departure control system to the local departure control system to which the flight relates (Kabilov pg. 7 ¶3, pg. 24 ¶2 details that passenger data is synched continuously between the central DCS and the applicable flight airport DCS in real time whenever new or updated relevant data are present, i.e. individually).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the passenger data message is sent individually from the central departure control system to the local departure control system to which the flight relates as taught by Kabilov in the system of Hurley in view of Dove (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1.  Kabilov also teaches the following:
wherein batches of passenger data messages are sent from the central departure control system to the local departure control system to which the flight relates (Kabilov pg. 24 ¶2-4 details that passenger data is synched quasi-continuously or back-synchronization (i.e. 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein batches of passenger data messages are sent from the central departure control system to the local departure control system to which the flight relates as taught by Kabilov in the system of Hurley in view of Dove (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
	Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1.  Kabilov also teaches the following:
wherein on receipt of a passenger data message, the local DCS overwrites data relating to the passenger with the passenger data message in a database of the local departure control system (Kabilov pg. 7 ¶3, pg. 23 ¶3 through pg. 24 ¶1-2, claim 13 details synchronizing data based on the updated passenger data communicated between the central DCS and airport DCS, and synchronizing occurs based on new or updated relevant data at the source DCS, i.e. overwriting an existing record at the other DCS with the data sent over in the synchronization message which is the passenger data message).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein on receipt of a passenger data message, the local DCS overwrites data relating to the passenger with the passenger data message in a database of the local departure control system as taught by Kabilov in the system of Hurley in view of Dove (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 6:
	Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1.  Kabilov also teaches the following:
wherein on receipt of a passenger data message, the local DCS creates a new record for the passenger if no passenger record exists at the local departure control system and stores the passenger data message against the new record (Kabilov pg. 7 ¶3, pg. 23 ¶3 through pg. 24 ¶1-2, claim 13 details synchronizing data based on the updated passenger data communicated between the central DCS and airport DCS, and synchronizing occurs based on new or updated relevant data at the source DCS, i.e. creating a new record at the other DCS with the data sent over in the synchronization message which is the passenger data message).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein on receipt of a passenger data message, the local DCS creates a new record for the passenger if no passenger record exists at the local departure control system and stores the passenger data message against the new record as taught by Kabilov in the system of Hurley (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1.  Kabilov also teaches the following:
wherein the non-availability of communications with the central departure control system is due to a fault at the central departure system or in communications with the central departure system (Kabilov pg. 7 ¶3, pg. 24 ¶4, pg. 25 ¶1, pg. 28 ¶1 details that the non-
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the non-availability of communications with the central departure control system is due to a fault at the central departure system or in communications with the central departure system as taught by Kabilov in the system of Hurley (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1.  Kabilov also teaches the following:
wherein the recognition of the non-availability of the central departure control system comprises automatic detection of said non-availability (Kabilov pg. 24 ¶4 details the local DCS and central DCS automatically detecting the operative coupling state between each).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the recognition of the non-availability of the central departure control system comprises automatic detection of said non-availability as taught by Kabilov in the system of Hurley in view of Dove (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1.  Kabilov also teaches the following:
wherein the passenger data message further comprises a validation for the passenger to enter secure areas of an airport (Kabilov pg. 31 ¶2 through pg. 32 ¶2 details passenger data message including passenger name which is validated at the central or airport DCS to determine whether the person will be allowed to enter a plane, i.e. a secure area of an airport)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the passenger data message further comprises a validation for the passenger to enter secure areas of an airport as taught by Kabilov in the system of Hurley in view of Dove (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
Hurley, as shown, teaches the following:
A method of operating a computerized airline departure control system, the system comprising a central departure control system and a plurality of local databases, each local database having a data reference pool for validation of passenger data (Hurley ¶[0006], ¶[0216], ¶[0265] details the system including both remote hosted DCS and local DCS at airports, and that the DCS include passenger records (i.e. databases) and that the passenger information includes at least passenger information, flight information, and e-ticket information, i.e. data reference pool for validation of passenger data), the method comprising: 
receiving via a communications interface check-in information for a flight from an airport for at least one passenger at the central departure control system (Hurley ¶[0209], ¶[0216] details the remote DCS receiving passenger reservation information and a command to update the passenger as checked in),
the central departure control system being responsible for controlling departure of the flight (Hurley ¶[0216] details the controlling DCS may be a remote DCS);
forming from the check-in information a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in (Fig 8, ¶[0209-210] details the DCS forming a message that the respective passenger records have been updated as checked-in and seat assignment, and then allows a boarding pass to then be printed because the check in process is completed, noting that a boarding pass validates the passenger for boarding),
With respect to the following:
wherein validating the passenger comprises validating a boarding pass of the passenger against passenger information stored at an available departure control system;
Hurley, as shown in ¶[0062], ¶[0209-210], ¶[0216], ¶[0221-222] details passenger information stored at an available departure control system, including records communicated in PNL / ADL messages that include the information required to process the passengers through boarding, but does not explicitly state validating the passenger comprises validating a boarding pass of the passenger against passenger information stored at an available departure control system.  However, Dove teaches this limitation, validating a passenger boarding pass by comparing the passenger boarding pass against information stored at an available airline carrier management computer system that is also used for ticketing, check-in, boarding, and passenger events (i.e. departure control system); and the stored information includes passenger name, passenger identifier, boarding pass number, boarding status (Dove ¶[0027-29], ¶[0046-49], ¶[0080], claims 1-2).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger against passenger information stored at an available departure control system as taught by Dove with the teachings of Hurley, with the motivation of “a convenient means of providing up-to-date, detailed information regarding the boarding and disembarking activities of individual carrier events” (Dove ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger against passenger information stored at an available departure control system as taught by Dove in the system of Hurley, since the claimed invention is merely a combination of old elements, and in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
sending the passenger data message from the central departure control system to the respective local departure control system for the flight;
Hurley (in view of Dove), as shown in ¶[0209], ¶[0216] details sending the passenger data message from the DCS (central departure control system, per ¶[0209]) that reflects that the passenger record has been updated as checked in), but does not explicitly state that the central DCS also sends the passenger data message to the respective local departure control system for the flight.  However, Kabilov teaches this limitation, first demonstrating that a DCS may be implemented as a split DCS sharing the responsibility of managing flights between the central DCS and at least one airport (local) DCS or external DCS located remote from the central DCS such as at the airport (Kabilov Fig 1, pg. 25 ¶3, pg. 35 ¶2), and synchronizing the updated data between the central DCS and airport DCS substantially continuously in real time, and only to the airport DCS associated with flight and updates (Kabilov Fig 1, pg. 7 ¶3, pg. 24 ¶2, pg. 35 ¶2-3).
	 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include sending the passenger data message from the central departure control system to the respective local departure control system for the flight as taught by Kabilov with the teachings of Hurley in view of Dove, with the motivation to “improve the robustness with respect to limitations/interruptions of the data communication” (Kabilov pg. 2 ¶3). In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a split DCS including a central DCS and at least one local DCS of Kabilov for the central / remote DCS of Hurley in view of Dove. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Kabilov (of Hurley in view of Dove in view of Kabilov) also teaches the following:
storing the passenger data message at the local departure control system (Kabilov pg. 5 ¶1, pg. 7 ¶3 details the airport DCS receiving synchronized data from the central DCS, and data is stored in databases / mass storage); and 
on recognition of non-availability of communications with the central departure control system, the local departure control system assuming responsibility for the flight (Kabilov pg. 7 ¶3, pg. 23 ¶3, pg. 24 ¶4 through pg. 25 ¶1, pg. 35 ¶2 details the central DCS and/or the airport DCS detecting when the operational coupling with the central DCS is broken / unstable / restored; and when broken or unstable then the local airport DCS assumes control of all flight related departure control functions including those otherwise performed by the central DCS operating in autonomous mode and ensure the flight tasks may still proceed, noting there are one-to-one matching functional routines capable of being executed by either the central DCS and airport DCS) by handling check-ins occurring after assuming responsibility (Kabilov pg. 7 ¶3, pg. 23 ¶3 through pg. 24 ¶1 details when unconnected to the central DCS the local DCS assumes functions managing the flight autonomously, including the local DCS handling counter check-in, self check-in and boarding). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include storing the passenger data message at the local departure control system; and on recognition of non-availability of communications with the central departure control system, the local departure control system assuming responsibility for the flight by handling check-ins after assuming responsibility as taught by Kabilov in the system of Hurley in view of Dove (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
	Hurley, as shown, teaches the following:
The computerized airline departure control system, comprising 
a central departure control system for controlling departure of flights from a plurality of airports (Hurley ¶[0206] details an airline using the same DCS hosted at a remote data center for all their airports), and 
a plurality of local departure systems, each local departure control system for controlling departure of flights from an individual airport (Hurley ¶[0206-207] details local DCS at each airport, including different DCS at each airport), 
wherein the central departure control system includes a communications interface and is arranged to receive check-in information for a flight from an airport for at least one passenger via a communications network (Hurley Fig 8, ¶[0209], ¶[0216] details the remote DCS receiving passenger reservation information and a command to update the passenger as checked in), 
the central departure control system being responsible for controlling departure of the flight (Hurley ¶[0216] details the controlling DCS may be a remote DCS); 
wherein the central departure control system forms a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in (Hurley Fig 8, ¶[0209-210] details the DCS forming a message that the respective passenger records have been updated as checked-in and seat assignment, and then allows a boarding pass to then be printed because the check in process is completed, noting that a boarding pass validates the passenger for boarding);
With respect to the following:
wherein validating the passenger comprises validating a boarding pass of the passenger against passenger information stored at an available departure control system;
Hurley, as shown in ¶[0062], ¶[0209-210], ¶[0216], ¶[0221-222] details passenger information stored at an available departure control system, including records communicated in PNL / ADL messages that include the information required to process the passengers through boarding, but does not explicitly state validating the passenger comprises validating a boarding pass of the passenger against passenger information stored at an available departure control system.  However, Dove teaches this limitation, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger against passenger information stored at an available departure control system as taught by Dove with the teachings of Hurley, with the motivation of “a convenient means of providing up-to-date, detailed information regarding the boarding and disembarking activities of individual carrier events” (Dove ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger against passenger information stored at an available departure control system as taught by Dove in the system of Hurley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
wherein the central departure control system sends the passenger data message via a communications network to the respective local departure control system for the flight; 
Hurley (in view of Dove), as shown in ¶[0209], ¶[0216] details sending the passenger data message from the DCS (central departure control system, per ¶[0209]) that reflects that the passenger record has been updated as checked in), but does not explicitly state that the central DCS also sends the passenger data message to the respective local departure control system for the flight.  However, Kabilov teaches this limitation, first demonstrating that a DCS may be implemented as a split DCS sharing the responsibility of managing flights between the central DCS and at least one airport (local) DCS or external DCS located remote from the central DCS such as at the airport (Kabilov Fig 1, pg. 25 ¶3, pg. 35 ¶2), and synchronizing the updated data between the central DCS and airport DCS substantially continuously in 
	 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the central departure control system sends the passenger data message via a communications network to the respective local departure control system for the flight as taught by Kabilov with the teachings of Hurley in view of Dove, with the motivation to “improve the robustness with respect to limitations/interruptions of the data communication” (Kabilov pg. 2 ¶3). In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a split DCS including a central DCS and at least one local DCS of Kabilov for the central / remote DCS of Hurley in view of Dove. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Kabilov (of Hurley in view of Dove) also teaches the following:
the local departure control systems each comprising a communications interface and a store for storing the received passenger data messages (Kabilov pg. 5 ¶1, pg. 7 ¶3 details the airport DCS receiving synchronized data from the central DCS, and data is stored in databases / mass storage); and 
a detector arranged at the local departure control systems for detecting non-availability of the central departure control system, and, on detection, causing the local departure control system to assume responsibility for the flight (Kabilov pg. 7 ¶3, pg. 23 ¶3, pg. 24 ¶4 through pg. 25 ¶1, pg. 35 ¶2 details the central DCS and/or the airport DCS detecting when the operational coupling with the central DCS is broken / unstable / restored; and when broken or unstable then the local airport DCS assumes control of all flight related departure control functions including those otherwise performed by the central DCS operating in autonomous mode and ensure the flight tasks may still proceed, noting there are one-to-one matching functional routines capable of being executed by either the central DCS and airport DCS) by checking-in unchecked-in passengers to the local 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the local departure control systems each comprising a communications interface and a store for storing the received passenger data messages; and a detector arranged at the local departure control systems for detecting the non-availability of the central departure control system, and, on detection, causing the local departure control system to assume responsibility for the flight by checking-in unchecked-in passengers to the local departure control system after assuming responsibility as taught by Kabilov in the system of Hurley in view of Dove (in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Claim 18 recites substantially similar limitations as claim 3 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 19:
	Claim 19 recites substantially similar limitations as claim 4 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 5 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 21:
	Claim 21 recites substantially similar limitations as claim 6 and therefore claim 21 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 22:

Claim 23:
	Claim 23 recites substantially similar limitations as claim 8 and therefore claim 23 is rejected under the same rationale and reasoning presented above for claim 8.
Claim 24:
	Claim 24 recites substantially similar limitations as claim 9 and therefore claim 24 is rejected under the same rationale and reasoning presented above for claim 9.
Claim 28:
Hurley, as shown, teaches the following:
A method of operating a computerized airline departure control system, the system comprising a central departure control system and a plurality of local departure systems (Hurley ¶[0006], ¶[0216] details the system including both remote hosted DCS and local DCS at airports), the method comprising: 
receiving via a communications interface check-in information for a flight from an airport for at least one passenger at the central departure control system (Hurley ¶[0209], ¶[0216] details the remote DCS receiving passenger reservation information and a command to update the passenger as checked in), 
the central departure control system being responsible for controlling departure of the flight (Hurley ¶[0216] details the controlling DCS may be a remote DCS); 
forming from the check-in information a passenger data message for the at least one passenger, the passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checked-in (Hurley Fig 8, ¶[0209-210] details the DCS forming a message that the respective passenger records have been updated as checked-in and seat assignment which prompts the printing of boarding passes for checked in passengers, noting that a boarding pass validates the passenger for boarding the flight for which they are checked-in),

wherein validating the passenger comprising validating a boarding pass of the passenger;
Hurley, as shown in ¶[0062], ¶[0074], ¶[0209-210] generating a boarding pass, and reading a boarding pass to identify a passenger, highly suggesting but not explicitly stating validating the passenger comprises validating a boarding pass of the passenger for boarding the flight.  To the extent that Hurley may not explicitly state this, Dove teaches this limitation validating a passenger boarding pass when the passenger boards by comparing the passenger boarding pass against stored passenger information at an available airline carrier management computer system, and the stored information includes the flight number and passenger name, passenger identifier, boarding pass number, and boarding status, i.e. passenger data message information (Dove ¶[0027-29], ¶[0042], ¶[0046-49]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger as taught by Dove with the teachings of Hurley, with the motivation of “a convenient means of providing up-to-date, detailed information regarding the boarding and disembarking activities of individual carrier events” (Dove ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger as taught by Dove in the system of Hurley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
sending the passenger data message from the central departure control system to the respective local departure control system for the flight, the local departure control system being a part of a local airport network;
Hurley (in view of Dove), as shown in ¶[0209], ¶[0216] details sending the passenger data message from the DCS (central departure control system, per ¶[0209]) that reflects that the passenger record has been updated as checked in), but does not explicitly state that the central DCS also sends the 
	 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include sending the passenger data message from the central departure control system to the respective local departure control system for the flight, the local departure control system being a part of a local airport network as taught by Kabilov with the teachings of Hurley in view of Dove, with the motivation to “improve the robustness with respect to limitations/interruptions of the data communication” (Kabilov pg. 2 ¶3). In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a split DCS including a central DCS and at least one local DCS of Kabilov for the central / remote DCS of Hurley in view of Dove. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Kabilov (of Hurley in view of Dove in view of Kabilov) also teaches the following:
storing the passenger data message in a secure database at the local departure control system (Kabilov pg. 5 ¶1, pg. 7 ¶3 details the airport DCS receiving synchronized data from the central DCS, and data is stored in databases / mass storage); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include storing the passenger data message in a secure database at the local departure control system as taught by Kabilov with the teachings of Hurley in view of Dove (in view of Kabilov), with the motivation to “improve the robustness with respect to limitations/interruptions of the data communication” (Kabilov pg. 2 ¶3). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Kabilov (of Hurley in view of Dove in view of Kabilov, applying that stored passenger data is used in validating a passenger boarding pass as shown by Dove ¶[0047-48] above) also teaches the following:
providing access to the passenger data message stored in the secure database to systems connected to the local airport network for the local departure control system to assume responsibility for validation of a passenger boarding pass to which the passenger data message relates in response to non-availability of communications with the central departure control system (Kabilov pg. 7 ¶3, pg. 8 ¶2, pg. 24 ¶1-4, pg. 30 ¶1 details the local airport DCS receiving and storing the synced data, specific passenger data and all data related to check-in and boarding of the passenger, and the local departure control system can still provide all check-in and boarding functions without an active communication connection with the central DCS relying on local flight-related data; and Kabilov pg. 7 ¶3, pg. 31 ¶2 through pg. 32 ¶1, pg. 41 ¶4 details boarding functions include validating boarding passes and passengers).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing access to the passenger data message stored in the secure database to systems connected to the local airport network for the local departure control system to assume responsibility for validation of a passenger boarding pass to which the passenger data message relates in response to non-availability of communications with the central departure control system as taught by Kabilov  with the teachings of Hurley in view of Dove (in view of Kabilov), with the motivation to “improve the robustness with respect to limitations/interruptions of the data communication” (Kabilov pg. 2 ¶3). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing access to the passenger data message stored in the secure database to systems KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2011/0231212 A1 to Hurley et al. in view of US patent application publication 2006/0145852 A1 to McElhannon et al. in view of US patent application publication 2005/0109843 A1 to Dove et al. in view of World Intellectual Property Organization publication WO 2017/037234 A1 to Kabilov et al.
Claim 11:
	With respect to the following:
A method of operating a computerized airline departure control system, the system comprising a central departure control system and at least one local departure system arranged on board a ship and in intermittent contact with the central departure control system, the method comprising: 
receiving check-in information for a flight from an airport from passengers on the ship via a communications interface at the shipboard local departure control system, the local departure control system checking-in passengers on the basis of the received check-in information, 
Hurley, as shown in ¶[0002], ¶[0006], ¶[0216], ¶[0221] details operating a computerized airline departure control system, the system including both a remote hosted DCS (central control system) and at least one local departure control system; and receiving check-in information for a flight from an airport from passengers via a communications interface either online or from a kiosk, but does not explicitly state that at least one local departure system is arranged on board a ship and in intermittent contact with the central departure control system; and receiving check-in information for a flight from an airport from 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at least one local departure system arranged on board a ship and in intermittent contact with the central departure control system; and receiving check-in information for a flight from an airport from passengers on the ship via a communications interface at the shipboard local departure control system, the local departure control system checking-in passengers on the basis of the received check-in information as taught by McElhannon with the teachings of Hurley, with the motivation to “expedite the trip home, and relieve the passengers of having to stand in long lines at the airport to check into their flights and check their baggage” (McElhannon ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at least one local departure system arranged on board a ship and in intermittent contact with the central departure control system; and receiving check-in information for a flight from an airport from passengers on the ship via a communications interface at the shipboard local departure control system, the local departure control system checking-in passengers on the basis of the received check-in information as taught by McElhannon in the system of Hurley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Hurley (in view of McElhannon) also teaches the following:
the central departure control system being responsible for controlling departure of the flight (Hurley ¶[0216] details the controlling DCS may be a remote DCS);

forming a passenger data message for the each of the passengers at the local departure control system based on the check-in information, each passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checking-in (McElhannon ¶[0030-32], ¶[0051] details the passenger data message includes all required information including name, flight number, departure city, which are then used by the remote airline manager and host to complete passenger check in and issue a boarding pass and bag tags, noting that a boarding pass validates the passenger for boarding the flight);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include forming a passenger data message for the each of the passengers at the local departure control system based on the check-in information, each passenger data message comprising information necessary to validate the passenger to which it relates for boarding the flight for which they are checking-in as taught by McElhannon in the system of Hurley (in view of McElhannon), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
validating a boarding pass of at least one passenger based on the passenger data message while communications with the central departure control system are unavailable;
Hurley, as shown in ¶[0062], ¶[0074], ¶[0209-210], ¶[0216], ¶[0221-222] generating a boarding pass for a passenger, and storing records communicated in PNL / ADL messages that include information required to process the passengers through boarding; and McElhannon as shown in Fig 7, ¶[0051], ¶[0062] details generating a boarding pass based on the passenger data message which includes passenger name and flight number.  However Hurley in view of McElhannon does not explicitly state 
Regarding (1) validating a boarding pass of at least one passenger based on the passenger data message, Dove teaches the limitation validating a boarding pass of a passenger at boarding by scanning the boarding pass and then comparing the passenger boarding pass against information stored at an available airline carrier management computer system (i.e. departure control system), and the stored information includes the passenger name and flight number, i.e. validating based on the passenger data message information (Dove ¶[0027-29], ¶[0046-49], ¶[0080], claims 1-2). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of at least one passenger based on the passenger data message as taught by Dove with the teachings of Hurley in view of McElhannon, with the motivation of “a convenient means of providing up-to-date, detailed information regarding the boarding and disembarking activities of individual carrier events” (Dove ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass of the passenger against passenger information stored at an available departure control system as taught by Dove in the system of Hurley in view of McElhannon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) validating a boarding pass… while communications with the central departure control system are unavailable, Kabilov teaches this remaining limitation with a local DCS performing boarding functions including validating boarding passes and boarding of passengers prior to departure, the local DCS performing these functions when communication is broken / unstable with the central DCS during which the local DCS will perform flight management operations in autonomous mode (Kabilov pg. 7 ¶3, pg. 24 ¶1, pg. 31 ¶2 through pg. 32 ¶1, pg. 41 ¶4) It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include validating a boarding pass while communications with the central departure control system are unavailable as taught by Kabilov with the teachings of Hurley in view of McElhannon in view of Dove, with the motivation to “improve the robustness with respect KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	McElhannon (of Hurley in view of McElhannon in view of Dove in view of Kabilov, applying the central DCS of Hurley as shown above) also teaches the following
sending the passenger data message for each passenger checked in while communications with the central departure control system are unavailable, via a communications network from the local departure control system to the central departure control system, for the flight when the shipboard departure control system is able to communicate with the central control system (McElhannon ¶[0032], ¶[0035-36], ¶[0044], ¶[0052] details sending the passenger data message for the checked-in passengers over the network asynchronously waiting at the ship until there is connectivity available to the remote airline system and host, i.e. central DCS); and 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the passenger data message for each passenger checked in while communications with the central departure control system are unavailable, via a communications network from the local departure control system to the central departure control system, for the flight when the shipboard departure control system is able to communicate with the central control system as taught by McElhannon in the system of Hurley (in view of McElhannon in view of Dove in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

receiving and storing the passenger data messages at the central departure control system (Hurley ¶[0209], ¶[0216] details the central DCS confirming that passenger records are updated based on the received passenger data message). 
Claim 12:
	Hurley in view of McElhannon in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 11. Hurley also teaches the following:
wherein on receipt of a passenger data message, the central departure control system overwrites data stored at the central departure control system relating to the passenger with the passenger data message in a database of the central departure control system (Hurley ¶[0209], ¶[0220] details the remote DCS receiving a passenger check-in message and then updating (i.e. overwriting) the passenger record with check-in and baggage details relating to the message). 
Claim 13:
	Hurley in view of McElhannon in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 11. Hurley also teaches the following:
wherein on receipt of a passenger data message, the central departure control system creates a new record for the passenger if no passenger record exists at the central departure control system, and stores the passenger data message in a database of the central departure control system against the new record (Hurley ¶[0216], ¶[0220], ¶[0222] details the remote DCS receiving a passenger data message and creating records necessary to process the passenger through departures and onto their flight, including last minute bookings). 
Claim 14:
	Hurley in view of McElhannon in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 11. McElhannon also teaches the following:
wherein the passenger data message includes a flight identifier, departure airport identifier, passenger identifier and check-in status (McElhannon ¶[0030], ¶[0051] details 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the passenger data message includes a flight identifier, departure airport identifier, passenger identifier and check-in status as taught by McElhannon in the system of Hurley (in view of McElhannon in view of Dove in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
	Hurley in view of McElhannon in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 14. McElhannon also teaches the following:
wherein the passenger data message includes one or more of an airline code, a seat number, baggage information, connecting flight information, travel document information and security information (McElhannon ¶[0051], ¶[0059] details the passenger data message includes baggage information; alternatively note Hurley ¶[0209] details passenger data message includes baggage information, for additional support). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the passenger data message includes one or more of an airline code, a seat number, baggage information, connecting flight information, travel document information and security information as taught by McElhannon in the system of Hurley (in view of McElhannon in view of Dove in view of Kabilov), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2011/0231212 A1 to Hurley et al. in view of US patent application publication 2006/0145852 A1 to McElhannon et al. in view of US patent application publication 2005/0109843 A1 to Dove et al.
Claim 25:
	Hurley, as shown, teaches the following:
A computerized airline departure control system, comprising, 
a central departure control system (Hurley ¶[0006], ¶[0216] details a remote DCS), and
With respect to the following: 
at least one local departure system arranged on-board a ship and in intermittent contact with the central departure control system via a communications network, wherein the shipboard local departure control system is arranged to receive via a communications interface check-in information for a flight from an airport from passengers on the ship, the shipboard local departure control system checking-in passengers on the basis of the received check-in information and issuing boarding passes,
Hurley, as shown in ¶[0002], ¶[0006], ¶[0052], ¶[0216], ¶[0221] details operating a computerized airline departure control system, the system including both a remote hosted DCS (central departure control system) and at least one local departure control system; and receiving check-in information for a flight from an airport from passengers via a communications interface either online or from a kiosk; and issuing boarding passes at check-in; but does not explicitly state that at least one local departure system is arranged on board a ship and in intermittent contact with the central departure control system; and receiving check-in information for a flight from an airport from passengers on the ship via a communications interface at the shipboard local departure control system, the local departure control system checking-in passengers on the basis of the received check-in information.  However, McElhannon teaches this remaining limitation, with at least one local departure system on-board a cruise ship that includes a kiosk and ship server that is in intermittent satellite communication with a land-based airline systems manager (i.e. central DCS, per Hurley), and the local departure system on-board the cruise ship checks in passengers based on the received check-in information at the kiosk (McElhannon Fig 5, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at least one local departure system arranged on board a ship and in intermittent contact with the central departure control system; and receiving check-in information for a flight from an airport from passengers on the ship via a communications interface at the shipboard local departure control system, the local departure control system checking-in passengers on the basis of the received check-in information and issuing boarding passes as taught by McElhannon with the teachings of Hurley, with the motivation to “expedite the trip home, and relieve the passengers of having to stand in long lines at the airport to check into their flights and check their baggage” (McElhannon ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at least one local departure system arranged on board a ship and in intermittent contact with the central departure control system; and receiving check-in information for a flight from an airport from passengers on the ship via a communications interface at the shipboard local departure control system, the local departure control system checking-in passengers on the basis of the received check-in information and issuing boarding passes as taught by McElhannon in the system of Hurley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
 Hurley (in view of McElhannon) also teaches the following:
the central departure control system being responsible for controlling departure of the flight (Hurley ¶[0216] details the controlling DCS may be a remote DCS);
With respect to the following:
wherein the shipboard local departure control system is configured to form a passenger data message for the each of the passengers, each passenger data message comprising information necessary for the passenger to which it relates to validate a boarding pass to board the flight for which they are checking in; 

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using passenger data information necessary for the passenger to which it relates to validate a boarding pass to board the flight as taught by Dove with the teachings of Hurley in view of McElhannon, with the motivation of “a convenient means of providing up-to-date, detailed information regarding the boarding and disembarking activities of individual carrier events” (Dove ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using passenger data information necessary for the passenger to which it relates to validate a boarding pass to board the flight as taught by Dove in the system of Hurley in view of McElhannon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
McElhannon (of Hurley in view of McElhannon in view of Dove, applying the central DCS of Hurley as shown above) also teaches the following
wherein the shipboard departure control system is configured to send the passenger data message for each passenger checked in checked in while communications with the central departure control system are unavailable, from the local departure control system to the central departure control system for the flight via a communications network, when 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the shipboard departure control system is configured to send the passenger data message for each passenger checked in checked in while communications with the central departure control system are unavailable, from the local departure control system to the central departure control system for the flight via a communications network, when the shipboard local departure control system is able to communicate with the central control system as taught by McElhannon in the system of Hurley (in view of McElhannon in view of Dove), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Hurley (in view of McElhannon in view of Dove, applying that the message is sent from the shipboard local departure control system of McElhannon as shown above) also teaches the following:
wherein the central departure system includes a store and is configured to receive and store the passenger data messages sent from the shipboard local departure control system at the central departure control system (Hurley ¶[0209], ¶[0216] details the central DCS confirming that passenger records are updated (i.e. stored) based on the received passenger data message).
Claim 26:
	Hurley in view of McElhannon in view of Dove, as shown above, teach the limitations of claim 25. McElhannon also teaches the following:
wherein the passenger data message includes a flight identifier, departure airport identifier, passenger identifier and check-in status (McElhannon ¶[0030], ¶[0051] details the passenger data message includes a flight identifier, passenger name, and desire to 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the passenger data message includes a flight identifier, departure airport identifier, passenger identifier and check-in status as taught by McElhannon in the system of Hurley (in view of McElhannon in view of Dove), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 27:
	Hurley in view of McElhannon in view of Dove, as shown above, teach the limitations of claim 26. McElhannon also teaches the following:
wherein the passenger data message includes one or more of an airline code, a seat number, baggage information, connecting flight information, travel document information and security information (McElhannon ¶[0051], ¶[0059] details the passenger data message includes baggage information; alternatively note Hurley ¶[0209] details passenger data message includes baggage information, for additional support). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the passenger data message includes one or more of an airline code, a seat number, baggage information, connecting flight information, travel document information and security information as taught by McElhannon in the system of Hurley (in view of McElhannon in view of Dove), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 29-30 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2011/0231212 A1 to Hurley et al. in view of US patent application publication 2005/0109843 ., as applied to claims 1 and 16 above, and further in view of Swiss patent application publication CH710509 A2 to Niederhauser et al.
Claim 29:
Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the local departure control system assuming responsibility for the flight further comprises reconfiguring check-in equipment to communicate with the local departure control system instead of the central departure control system.
Kabilov (of Hurley in view of Dove in view of Kabilov), as shown in pg. 1 ¶3, pg. 7 ¶3, pg. 28 ¶2-3, pg. 35 ¶1 details the local departure control system may manage check-in activities including counter check-in and kiosk check-in (i.e. check-in equipment) as part of the local DCS functions along with synching any updated data to the central DCS in real time when connected, and when there is no connection to the central DCS (when local departure control system has assumed full responsibility operating in autonomous mode) then check-in functions are performed locally with the local DCS without synching to the central DCS until connection is restored, and that there is a one to one matching between functional central DCS and local DCS modules and routines with overlap between whether the central or local DCS implements the routines; highly suggesting but not explicitly stating reconfiguring of the check-in equipment to communicate with the local DCS instead of central DCS upon assuming responsibility.  However, Niederhauser teaches this limitation reconfiguring a check-in counter terminal and printer (check in equipment) to communicate with an autonomous reserve DCS system (i.e. local DCS of Kabilov) instead of a remote DCS (i.e. central DCS of Kabilov) in the event of an interrupted coupling with the remote DCS (Niederhauser ¶[0003], ¶[0010-11], ¶[0036-38], claim 9).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include reconfiguring check-in equipment to communicate with the local departure control system instead of the central departure control system as taught by Niederhauser with the teachings of Hurley in view of Dove in view of Kabilov, with the motivation to prevent the problem that “If the data exchange between the airport terminals and a DCS is temporarily interrupted, is disturbed, unstable or the like… no check-in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 30:
Hurley in view of Dove in view of Kabilov, as shown above, teach the limitations of claim 1. With respect to the following:
check-in equipment configured to automatically reconfigure itself to communicate with the local departure control system instead of the central departure control system in response to receiving a message that the central departure control system is unavailable and the local departure control system has assumed responsibility.
Kabilov (of Hurley in view of Dove in view of Kabilov), as shown in pg. 1 ¶3, pg. 7 ¶3, pg. 28 ¶2-3, pg. 35 ¶1 details the local departure control system may manage check-in activities including counter check-in and kiosk check-in (i.e. check-in equipment) as part of the local DCS functions along with synching any updated data to the central DCS in real time when connected, and when there is no connection detected to the central DCS (when local departure control system has assumed full responsibility operating in autonomous mode) then check-in functions are performed locally with the local DCS without synching to the central DCS until connection is restored, and that there is a one to one matching between functional central DCS and local DCS modules and routines with overlap between whether the central or local DCS implements the routines; suggesting but not explicitly stating automatically reconfiguring the check-in equipment to communicate with the local DCS instead of central DCS in response to receiving a message that the central DCS is unavailable and the local departure control system has assumed responsibility.  However, Niederhauser teaches this limitation automatically 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include check-in equipment configured to automatically reconfigure itself to communicate with the local departure control system instead of the central departure control system in response to receiving a message that the central departure control system is unavailable and the local departure control system has assumed responsibility as taught by Niederhauser with the teachings of Hurley in view of Dove in view of Kabilov, with the motivation to prevent the problem that “If the data exchange between the airport terminals and a DCS is temporarily interrupted, is disturbed, unstable or the like… no check-in and / or boarding can be carried out, which can lead to potentially significant flight delays and financial losses and general disruption of air traffic” (Niederhauser ¶[0004]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include check-in equipment configured to automatically reconfigure itself to communicate with the local departure control system instead of the central departure control system in response to receiving a message that the central departure control system is unavailable and the local departure control system has assumed responsibility as taught by Niederhauser in the system of Hurley in view of Dove in view of Kabilov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628




/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628